DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims are patent eligible because the claimed process cannot practically be performed in the human mind, and are not directed to a mathematical process.
The examiner respectfully submits that the elements cited in the arguments on page 15 regarding “accommodating change” are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The recited process is a concept that is merely being performed on a generic computing device. The claimed process observes a measured value, and performs iterative statistical calculations based on the measured value. A complicated mental process is still considered a mental process, and the claims merely recite applying, combining, or setting of calculation models, which is nothing more than performing a calculation given known data and known formulas, similar to recognized mental processes as in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), (MPEP 2106.04(a)(2)(I)(C)). Alternatively, the claimed process is most similar to recognized mathematical calculations as in SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018) (MPEP 2106.04(a)(2)(III)(A)). 
The applicant argues that the abstract idea is integrated into a practical application.

The applicant argues that the claims are not directed to “well-Understood, Routine, Conventional Activity” because the ordered combination of limitations to combine multiple calculation models is sufficient to confer eligibility.
The examiner respectfully submits that merging multiple models to improve a prediction value was well-understood, routine, and conventional in the art at the time the application was filed, as 
Regarding the rejections under 35 USC 102, updated rejections are provided below in view of the newly recited subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical calculation, or a mental process of observation and judgment without significantly more. 
Claims 1 and 8 recite:
 A data management method for periodically measuring a measured value in a prediction target and improving accuracy of predicting future trends of the prediction target, wherein 
a controller for outputting a predicted value of the prediction target for a given time period performs: 
recording of the measured value of the prediction target to a storage device; 
application of a calculation model to the measured value to calculate the predicted value; and 
combining of a plurality of pieces of data acquired on the basis of the calculation model, the application of a calculation model includes: 
setting of a first calculation model on the basis of the measured value and a calculation of a first distribution of the predicted value on the basis of the first calculation model; and 
setting of a second calculation model on the basis of the measured value and a calculation of a second distribution of the predicted value on the basis of the second calculation model, the combining of the plurality of pieces of data includes: 
calculation of a distribution of the prediction target by combining the first distribution and the second distribution on the basis of a given combining ratio, and
outputting the distribution and controlling a plurality of facilities based on the distribution.
The recited process is a mathematical calculation, or a mental process of observation and judgment, or a fundamental economic practice for mitigating risk of inaccurate predictions. The recited “controller” may be a human performing the process, while the recited “storage device” may be the human mind or pen and paper. 
This judicial exception is not integrated into a practical application because there are no additional elements claimed and the claim as a whole is directed to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.
Dependent claims 2, 4 – 7, 10, and 11 further define the abstract idea but do not include any further additional elements.
Independent claim 9 includes the additional elements of “a processor”. This amounts to nothing more than implementing the abstract idea using a generic computing device (MPEP 2106.05(f)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4  – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ariyoshi et al. (US 2015/0112900) in view of Kaplan et al. (US 2008/0052145).

Regarding claim 1, Ariyoshi teaches (FIG. 2, 3, 4, 8, 10):
A data management system for periodically measuring a measured vale in a prediction target and improving accuracy of predicting future trends of the prediction target, the data management system comprising: 
a storage device (31) adapted to store the measured value (32) of the prediction target; and 
a controller adapted to output ([0055], [0064], [0076] – [0077]) a predicted value of the prediction target for a given time period, wherein the controller includes: 
application of a calculation model to the measured value to calculate the predicted value (S410); and 
combining of a plurality of pieces of data acquired on the basis of the calculation model, the application of the calculation model includes: 
setting of a first calculation model on the basis of the measured value and a calculation of a first distribution of the predicted value on the basis of the first calculation model (S420); and 
(S430),
Application No.: 16/332,068wherein the combining of the plurality of pieces of data includes: 
calculation of a distribution of the prediction target by combining the first distribution and the second distribution on the basis of a given combining ratio (S470), and
outputting the distribution (S55).
Ariyoshi teaches outputting the demand prediction result of an energy consumption unit, but fails to expressly disclose controlling a plurality of facilities based on the distribution.
However, Kaplan teaches predicting power grid behavior based on real-time measured statistics, and controlling electrical resources based on the predicted value (FIG. 17, [0088] – [0095]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the prediction calculation teachings of Ariyoshi to the prediction usage application of Kaplan since it provides a predictable result for improving prediction accuracy through a blended estimation calculation.
Regarding claim 2, Ariyoshi teaches:
The data management system of claim 1, wherein the controller includes: 
combining of the first and second data on the basis of a given combining ratio; and 
updating of the combining ratio, wherein the updating of the combining ratio includes: 
calculation of distribution of the prediction target for a given past time period by applying the first calculation model and the second calculation model to the measured value; and 
determination of the combining ratio in such a manner that a deviation between the distribution of the prediction target and the measured value of the prediction target in the given past time period is minimal (S470 – S490).
Regarding claim 4, Ariyoshi teaches:
The data management system of claim 1, wherein the controller performs: 
acquisition of measured values for a given time period from the storage devic
classification of the measured values on the basis of a periodic feature quantity of the measured value; 
calculation of the first distribution by applying forecast data of factors affecting a variation in the measured values to the first calculation model (S210 – S260).
Regarding claim 5, Ariyoshi teaches:
The data management system of claim 1, wherein the controller performs: 
acquisition of measured values for a given time period from the storage devic
determination of a time-series model as the second calculation model on the basis of the time-series data; and 
calculation of the second distribution on the basis of the time-series model (S110 – S160).
Regarding claim 6, Ariyoshi teaches:
The data management system of claim 5, wherein the controller performs normalization of the measured value by using factor data affecting a variation in the measured value of the prediction target and thereby transforms the normalized measured value to the time-series data (S410 – S490).
Regarding claim 7, Ariyoshi teaches:
The data management system of claim 1, wherein the controller performs: 
calculation of a first aspect of a change over time in prediction error in a first past time period; 
calculation of a second aspect of a change over time in prediction error in a second past time period other than the first past time period; 

calculation of a probability of occurrence of a change over time in prediction error in a prediction time period on the basis of the index; 
estimation of the prediction error on the basis of the probability of occurrence; and 
calculation of the third data in the prediction time period on the basis of the estimated prediction error (S410 – S490).

Regarding claim 8, Ariyoshi teaches (FIG. 2, 3, 4, 8, 10):
A data management method for periodically measuring a measured value in a prediction target and improving accuracy of predicting future trends of the prediction target, wherein a controller (3) for outputting a predicted value of the prediction target for a given time period performs: 
recording of the measured value of the prediction target to a storage device (31); 
application of a calculation model to the measured value to calculate the predicted value (S410); and 
combining of a plurality of pieces of data acquired on the basis of the calculation model, the application of a calculation model includes: 
setting of a first calculation model on the basis of the measured value and a calculation of a first distribution of the predicted value on the basis of the first calculation model (S420); and 
setting of a second calculation model on the basis of the measured value and a calculation of a second distribution of the predicted value on the basis of the second calculation model (S430), and the combining of the plurality of pieces of data includes: 
(S470), and
outputting the distribution (S55).
Ariyoshi teaches outputting the demand prediction result of an energy consumption unit, but fails to expressly disclose controlling a plurality of facilities based on the distribution.
However, Kaplan teaches predicting power grid behavior based on real-time measured statistics, and controlling electrical resources based on the predicted value (FIG. 17, [0088] – [0095]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the prediction calculation teachings of Ariyoshi to the prediction usage application of Kaplan since it provides a predictable result for improving prediction accuracy through a blended estimation calculation.

Regarding claim 9, Ariyoshi teaches (FIG. 2, 3, 4, 8, 10):
A non-transitory computer readable medium including hardware design code stored thereon which when executed by a processor causes a method of  periodically measuring a measured value in a prediction target and improving accuracy of predicting future trends of a prediction target by outputting a predicted value of the prediction target for a given time period, the method: 
recording of the measured value of the prediction target to a storage device (31); 
application of a calculation model to the measured value to calculate the predicted value (S410); and 
combining of a plurality of pieces of data acquired on the basis of the calculation model, wherein the application of a calculation model includes: 
setting of a first calculation model on the basis of the measured value and a calculation of a first distribution of the predicted value on the basis of the first calculation model (S420); and 
(S430), 
wherein the combining of the plurality of pieces of data includes: 
calculation of a distribution of the prediction target by combining the first distribution and the second distribution on the basis of a Application No.: 16/332,068given combining ratio (S470), and outputting the distribution (S55).
Ariyoshi teaches outputting the demand prediction result of an energy consumption unit, but fails to expressly disclose controlling a plurality of facilities based on the distribution.
However, Kaplan teaches predicting power grid behavior based on real-time measured statistics, and controlling electrical resources based on the predicted value (FIG. 17, [0088] – [0095]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the prediction calculation teachings of Ariyoshi to the prediction usage application of Kaplan since it provides a predictable result for improving prediction accuracy through a blended estimation calculation.

Regarding claim 10, Ariyoshi teaches:
The data management system of claim 1, wherein the controller: 
calculates the first distribution by applying a forecast value of factor data related to a variation in the measured value to the first calculation model; and 
calculates the second distribution by applying time-series data of the measured value to the second calculation model (S210 – S260).
Regarding claim 11, Ariyoshi teaches:
The data management system of claim 4, wherein the controller performs: 
acquisition of measured values for a given time period from the storage device; 

calculation of the second distribution on the basis of the time-series model (S110 – S150).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624